Citation Nr: 0609164	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine with a 
history of radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected disability of the veteran's 
cervical spine is addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran currently has no heart disability.


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

The appellant was provided the required notice by letter 
mailed in December 2001, prior to the RO's initial 
adjudication of his service connection claim.  Although the 
RO did not specifically request the appellant to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the appellant was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The Board notes that the veteran's service medical records 
have been obtained.  VA has also provided the veteran with an 
appropriate VA medical examination.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulation.

Legal Criteria

Service connection is granted for disability resulting from 
an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although service medical records show that the veteran 
complained of chest pain in October 2000, they do not show 
that he was found to have a heart disorder.  In response to 
his claim for service connection, the veteran was afforded VA 
cardiac examinations in May 2002 and March 2004.  On both 
occasions, the cardiac findings were normal and no heart 
disorder was found to be present.  In fact, there is no 
medical evidence whatsoever showing that the veteran has been 
found to have a heart disorder.

Although the veteran apparently believes that he has a 
current heart disorder, as a lay person, he is not qualified 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the veteran's claim for service connection for 
heart disability must be denied.
  

ORDER

Entitlement to service connection for heart disability is 
denied.





REMAND

As noted above, the notification requirements of the VCAA and 
the implementing regulation are applicable to initial 
evaluation issues.  There is nothing in the record that 
satisfies those requirements with respect to the veteran's 
claim for a higher initial evaluation for cervical spine 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue a 
letter to the appellant and his 
representative providing the notice 
required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include 
notice that the appellant submit 
should submit any pertinent evidence 
in his possession.

2.  The RO or the AMC should 
undertake any indicated development 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  

3.  If the RO or the AMC is unable 
to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran 
and his representative should be 
afforded the requisite opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


